Citation Nr: 0126997	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  99-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the veteran pursuant 
to 38 U.S.C.A. 
§ 6103(a) (West 1991).


REPRESENTATION

Appellant represented by:	W. B. Devilles, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had recognized guerilla service from October 31, 
1942 to June 4, 1945 and regular Philippine Army service from 
June 5, 1945 to June 15, 1945.

In June 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, proposed the forfeiture of the veteran's VA 
benefits under 38 U.S.C.A. § 6103(a).  A final administrative 
decision was made by the RO in October 1998 and the matter 
was referred to the Director, VA Compensation and Pension 
Service for consideration of the question of possible 
forfeiture of benefits under the provisions of 38 U.S.C.A. 
§ 6103(a).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of the February 1999 forfeiture decision of the VA 
Compensation and Pension Service, which determined that the 
veteran had forfeited all rights, claims, and benefits under 
all laws administered by VA (except laws pertaining to 
insurance benefits).  The veteran was afforded a personal 
hearing before the undersigned Member of the Board at the RO 
in June 2001.  A transcript of the hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  In November 1990, the veteran reported that M.F.D. was 
his child and asked that he be added as a dependent child for 
the purpose of receiving additional VA disability 
compensation.  

2.  In conjunction with his request to add M.F.D. as a 
dependent child, the veteran submitted a copy of the birth 
certificate for M.F.D., which indicated that the veteran was 
the natural father of the child.  

3.  In September 1996, the veteran reported that he had 
adopted I.C.D. and asked that he be added as a dependent for 
the purpose of receiving additional VA disability 
compensation.  

4.  In conjunction with his request to add I.C.D. as a 
dependent child, the veteran submitted a copy of the birth 
certificate for I.C.D., which indicated that the veteran was 
the natural father of the child.

5.  On a sworn affidavit dated on July 25, 1997, the veteran 
reported that I.C.D. was an illegitimate child conceived 
between J.D. and himself.

6.  During a VA field examination conducted in January 1998, 
the veteran admitted that M.F.D. was, in fact, the child of 
his daughter and her husband, and that I.C.D. was, in fact, 
the child of J.D., who was his housekeeper, and his grandson.

7.  The veteran knowingly submitted false documentation 
concerning his claim for VA benefits.


CONCLUSION OF LAW

The forfeiture declared against the veteran was proper.  38 
U.S.C.A. § 6103(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he did not commit fraud when he 
asked VA to add M.F.D. and I.C.D. as his dependents.  More 
specifically, he says he was not aware that declaring these 
children as his dependents consituted fraud.  He also states 
that he was financially responsible for the maintenance and 
care of both children, and that, were it not for the costs 
involved, he would have formally and legally adopted the 
children.  Further, the veteran asserts that members of his 
family pressured him into executing the false birth 
certificates.  He adds that he was led to believe that the 
birth certificates that he submitted were proper and legal.

Whoever knowingly makes or causes to be made or conspires, 
combines, aids or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for VA benefits, shall 
forfeit all rights, claims, and benefits under all laws 
administered by VA (except laws pertaining to insurance 
benefits).  38 U.S.C.A. § 6103(a).  In this context, the laws 
in effect at the time of the veteran's request to add M.F.D. 
and I.C.D. as his dependent children provided that the term 
"child" means an unmarried person who is a legitimate child, 
a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 
years, or an illegitimate child.  See 38 U.S.C.A. § 101(4) 
(West 1991); 38 C.F.R. § 3.57 (2001).  It is within this 
context that the veteran's claim must be evaluated.

The facts in the present case are as follows.  In November 
1990, the veteran asked that M.F.D. be added as his dependent 
child.  He submitted a Certificate of Live Birth that 
indicated that M.F.D. was born in March 1979 and was the 
child of the veteran and his wife.  Similarly, in conjunction 
with a September 1996 request to add I.C.D. as a dependent 
child, the veteran submitted a Certificate of Live Birth that 
indicated that I.C.D. was born in October 1992 and was the 
illegitimate child of J.D. and the veteran.  However, the 
veteran had reported that I.C.D. was his adopted son.  

Observing that there was some question as to whether I.C.D. 
was the veteran's illegitimate son or his adopted child, the 
RO asked the veteran to submit additional evidence.  He was 
asked to send a certified copy of the adoption decree, the 
names and dates of birth of all his living natural children, 
a copy of the petition and all exhibits and affidavits of 
consent of his natural children and child's natural parents, 
and a statement pertaining to the circumstances of the birth 
of I.C.D., if he was an illegitimate child of the veteran.  

The veteran responded by submitting birth records for M.F.D., 
I.C.D., and five other children.  He also furnished the RO 
with an affidavit dated in July 1997 in which he attested 
that I.C.D. was the illegitimate child born between J.D. and 
himself in October 1992.  Affidavits received at that time 
from his wife and C.D. and E.D.L. also indicated that I.C.D. 
was the product of a union between J.D. and the veteran.

However, during a VA field examination conducted in January 
1998, the veteran admitted that M.F.D. was, in fact, the 
child of his daughter and her husband, and thereby his 
grandson.  He further confessed that I.C.D. was, in fact, the 
child of J.D., who was his housekeeper, and his grandson.  He 
said he filed a claim with VA because he had the children 
baptized.  He stated that he adopted both children but did 
not go through the formal adoptive proceedings because of the 
involved expenses.  He said he was aware that his actions 
were in violation of the law.  He expressed remorse and 
apologized for what he did.

Based on the findings obtained from the January 1998 field 
examination and a review of the record, the RO determined 
that there was sufficient evidence to warrant submission of 
the veteran's case for consideration of forfeiture for fraud 
under 38 U.S.C.A. § 6103(a).  The RO found that the veteran 
had presented proofs of birth of the children M.F.D. and 
I.C.D. that were fraudulent.  As he had known that those 
documents were fraudulent, and that he could gain additional 
VA benefits by submitting the documents, the RO stated that 
there was sufficient evidence to warrant submission of the 
case for consideration of forfeiture for fraud under 
38 U.S.C.A. § 6103(a).  The matter was forwarded to the 
Compensation and Pension Service and, in February 1999, it 
was determined that the veteran had forfeited all rights, 
claims, and benefits under all laws administered by VA.

In June 2001, the veteran was afforded a personal hearing 
before the undersigned.  He asserted that he had no intent of 
committing fraud when he claimed M.F.D. and I.C.D. as his 
dependent children.  He indicated that he was aware that 
claiming these children as his dependents meant that he could 
receive additional money.  However, he said he honestly 
believed that he had adopted both children by requesting 
birth certificates that identified him as the father.  He 
added that M.F.D. and I.C.D. did, in fact, receive financial 
support from him.  Moreover, the veteran averred that family 
members had pressured him into filing a claim for additional 
benefits.  He said he was afraid that his family would 
abandon him if he did not capitulate.

The question for Board consideration is whether the veteran 
knowingly presented false documentation to VA in conjunction 
with his claim for increased VA disability compensation.  
Here, the veteran did submit fraudulent birth certificates 
for M.F.D. and I.C.D. in conjunction with his November 1990 
and September 1996 claims for increased VA disability 
benefits.  He also submitted an affidavit dated in July 1997 
wherein he attested that I.C.D. was his natural child.  The 
veteran has testified that he was aware that submitting the 
false birth certificates would allow him to receive 
additional VA disability compensation.  In view of the 
foregoing, there is no doubt that the veteran was aware that 
he had submitted fraudulent documents in conjunction with his 
requests to add M.F.D. and I.C.D. as his dependent children.  
This was clearly in violation of 38 U.S.C.A. § 6103(a).  
Therefore, the Board must conclude that the forfeiture 
declared against the veteran was proper.

Finally, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  


The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
controlling laws and regulations pertaining to forfeiture 
pursuant 38 U.S.C.A. § 6103(a).  As discussed above, the 
pertinent facts are not in dispute and the law is 
dispositive.  There is no additional information or evidence 
which could be obtained to substantiate the veteran's claim.  
The Board therefore finds that further development on this 
issue is not warranted.  The veteran was also informed of the 
facts in this case as well as the controlling laws and 
regulations when the RO proposed the forfeiture of the 
veteran's VA benefits in June 1998, the final administrative 
decision issued in October 1998, the February 1999 decision 
from the Compensation and Pension Service, and in the July 
1999 Statement of the Case.  In light of the foregoing, the 
Board finds that all development and notice requirements have 
been undertaken by the RO.  The Board finds that the notice 
and development requirements of the VCAA have been fulfilled 
in adjudicating the issue of the propriety of forfeiture 
declared against the veteran pursuant to 38 U.S.C.A. § 
6103(a).



ORDER

The forfeiture declared against the veteran pursuant to 38 
U.S.C.A. § 6103(a) having been proper, the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

